Citation Nr: 0116944	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans (RH) insurance under 
38 U.S.C.A. § 1922(a) (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

It appears that the veteran served on active duty from 
September 1963 to August 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 determination by the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) regional 
office and insurance center (RO&IC), that the veteran was not 
eligible for RH insurance under 38 U.S.C.A. § 1922(a) (West 
1991).  The veteran was notified of this decision in August 
1999.  A notice of disagreement was received in January 2000.  
The statement of the case was issued in March 2000, and a 
substantive appeal addressing this issue was received in June 
2000. 


FINDINGS OF FACT

1.  By a rating action of March 3, 1992, service connection 
was established for multiple disabilities, several of which 
were assigned compensable ratings.

2.  By correspondence dated March 13, 1992, the veteran was 
advised of the award of disability compensation based on his 
multiple service-connected disabilities.

3.  An application for RH insurance was received in March 
1999.


CONCLUSION OF LAW

The basic criteria for entitlement to RH insurance have not 
been met, as an application was not filed within the required 
time limit.  38 U.S.C.A. § 1922 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

It appears that the veteran served on active duty from 
September 1963 to August 1991.

In September 1991, the RO received the veteran's original 
claim for service connection for multiple disabilities.  

In a March 3, 1992 decision, the RO established service 
connection for sixteen different disabilities.  Seven of 
these disabilities were assigned compensable ratings, and his 
combined disability rating was 60 percent.  The veteran was 
notified of this award by a letter dated on March 13, 1992.

In March 1999, the RO&IC received the veteran's application 
for service-disabled insurance.  Such application was signed 
and dated on February 23, 1999, and the envelope was 
postmarked March 9, 1999.

On August 11, 1999, the RO&IC informed the veteran by letter 
that his application for RH insurance was disapproved because 
his application was not received within the applicable time 
limit.  The RO&IC stated that he had two years from the date 
of notification by VA that his disabilities were service-
connected to make an application for RH insurance, and his 
application was sent March 9, 1999, which was after March 13, 
1994, the end of the two-year period.  In a March 2000 
statement of the case, the RO&IC informed the veteran that if 
service connection was subsequently granted for another 
disability with a compensable rating, he would establish a 
new eligibility period for RH insurance.

By a statement dated in June 2000, the veteran said he was 
not aware that he needed to apply for RH insurance within a 
2-year period.  He stated, "I feel that your organization 
has a duty to inform veterans (beyond the small print of 
official letters) of the time limit for applying for this 
valuable benefit."

By a statement dated in September 2000, the veteran's 
representative asserted that the veteran should be given the 
benefit of the doubt and his case should be evaluated as if 
he filed his insurance application within the appropriate 
period, as it was very possible that he was not informed of 
the availability of RH insurance.
 

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

In the present case, the RO has not yet considered the 
veteran's claim in light of the aforementioned amendments.  
Consequently, the Board must consider whether he would be 
prejudiced if the Board were to proceed with consideration of 
his claim, without having the RO consider the new regulations 
in the first instance.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new regulations have not 
changed the applicable criteria in a way which could alter 
the outcome of the veteran's claim.  Therefore, the veteran 
will not be prejudiced by the Board proceeding to the merits 
of the claim.  Indeed, a remand of this issue would only 
result in needless delay and impose further burdens on the 
RO, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See, e.g., Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The veteran claims entitlement to RH insurance.  At the time 
service connection was granted for his various disabilities, 
the governing statute provided:  

Any person who is released from active 
military, naval, or air service, under 
other than dishonorable conditions on or 
after April 25, 1951, and is found by the 
Secretary to be suffering from a 
disability or disabilities for which 
compensation would be payable if 10 per 
centum or more in degree and except for 
which such person would be insurable 
according to the standards of good health 
established by the Secretary, shall, upon 
application in writing made within two 
years from the date service-connection of 
such disability is determined by the 
Secretary and payment of premiums as 
provided in this subchapter, be granted 
insurance by the United States against 
the death of such person occurring while 
such insurance is in force.  If such a 
person is shown by evidence satisfactory 
to the Secretary to have been mentally 
incompetent during any part of the two-
year period, application for insurance 
under this section may be filed within 
two years after a guardian is appointed 
or within two years after the removal of 
such disability as determined by the 
Secretary, whichever is the earlier date.

38 U.S.C.A. § 1922(a) (West 1991).  (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two 
years on or after September 1, 1991).

As reflected in the record, service connection was 
established for sixteen different disabilities by a rating 
decision of March 1992.  Compensable ratings were assigned 
for seven of the disabilities.  The veteran was notified of 
this award by correspondence dated March 13, 1992.  Service 
connection has not been established for any other 
disabilities since the 1992 rating decision.

It is not clear whether the veteran was actually given notice 
of his entitlement to RH insurance in the March 1992 
correspondence, and the veteran asserts that he was not aware 
of the applicable time limit.

Even if it were to be assumed that the veteran had not been 
notified of his entitlement to RH insurance in March 1992, 
the regulatory provision of 38 U.S.C.A. § 1922(a) does not 
impose any notification requirement upon the Government.  See 
Saunders v. Brown, 4 Vet. App. 320 (1993).  While VA makes 
every effort to advise veterans of their potential 
eligibility for benefits, the vast array of benefits makes it 
impossible for VA to inform every veteran or person of every 
possible potential benefit for which he might be entitled.  
Ultimately, it is the responsibility of the veteran to 
familiarize himself with all potential benefits and other 
privileges which he may be entitled to, including eligibility 
to apply for RH insurance as a result of his 1992 award of 
service connection for multiple disabilities.  See Hill v 
Derwinski, 2 Vet. App. 451 (1991) (holding that VA does not 
have a duty to provide veterans with notice of their 
eligibility for specific benefits).

The evidence does not show, nor does the veteran assert, that 
his mental state prevented him from properly applying for RH 
insurance benefits.  There is no evidence that the veteran 
has been found to be mentally incompetent at any time since 
March 1992, and thus the incompetency exception does not 
apply in the instant claim.  Inasmuch as the veteran did not 
file an application for RH insurance within the time period 
specifically prescribed by Congress for filing such an 
application, eligibility for RH insurance must be denied.

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis, supra.  Thus, the law 
precludes eligibility for RH insurance.

The veteran is advised that if, in the future, service 
connection is granted for a new disability with a compensable 
rating, he may reapply for RH insurance within two years of 
notification of that grant. 


ORDER

Eligibility for RH insurance under 38 U.S.C.A. § 1922(a) is 
denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

